11 N.Y.3d 813 (2008)
In the Matter of STEPHEN R. HUNTER, Respondent,
v.
ORANGE COUNTY BOARD OF ELECTIONS, Respondent, and ROBERT A. ONOFRY, Appellant.
Court of Appeals of the State of New York.
Argued October 22, 2008.
October 23, 2008.
*814 Vincent J. Messina, Jr., Central Islip, for appellant.
Jonathan G. Jacobson, New Windsor, for Stephen R. Hunter, respondent.
David L. Darwin, County Attorney, Goshen (Sharon Worthy-Spiegl of counsel), for Orange County Board of Elections, respondent.
John Ciampoli, Albany, for Orange County Interim County Organization of the New York State Independence Party and another, amici curiae.


*815 OPINION OF THE COURT
Order reversed, without costs, and matter remitted to Supreme Court, Orange County, with directions to dismiss the proceeding. Under the circumstances of this case, it would be impossible, if this Court were to entertain the merits, to render meaningful relief in compliance with the Election Law.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.